Name: Commission Regulation (EEC) No 1234/82 of 19 May 1982 amending Regulation (EEC) No 1063/82 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 141 /77 COMMISSION REGULATION (EEC) No 1234/82 of 19 May 1982 amending Regulation (EEC) No 1063/82 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States the nature of the product ; whereas the period of appli ­ cation of the transitional measures in respect of this product should be reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary, widening of the margins of fluctuation for the currencies of certain Member States (*), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1207/82 (4), and in particular Article 5 thereof, Whereas Regulation (EEC) No 1051 /82 (^ fixed new representative rates for the currencies of certain Member States with effect from 6 May 1 982 ; Whereas the Annex to Commission Regulation (EEC) No 1063/82 of 5 May 1982 (6) listed the products subject to the transitional measures and the period of application of these measures for each product ; Whereas the risk of deflection of trade in the case of fresh or chilled pigmeat is limited in time in view of 1 . In the Annex to Regulation (EEC) No 1063/82, the subheading '02.01 A III a)' of the Common Customs Tariff shall be replaced by subheading 'ex 02.01 A III a), frozen meat'. 2. The provisions of paragraph 1 shall apply to products for which the export customs formalities are completed as from 24 May 1982. Article 2 This Regulation shall enter into force on 24 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . (*) OJ No L 362, 17 . 12 . 1981 , p . 2. (J) OJ No L 106, 29 . 4 . 1977, p . 27. (4) OJ No L 140, 20 . 5 . 1982, p . 51 . O OJ No L 123, 6 . 5 . 1982, p. 1 . (6) OJ No L 123 , 6, 5 . 1982, p . 31 .